Citation Nr: 0400944	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUE

Entitlement to a rating higher than 40 percent for the 
service-connected lumbosacral strain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from March 1964 to March 1967, 
and from April 1967 to April 1973.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the RO.  

The veteran and his wife testified at a hearing at the RO 
before the undersigned Veterans Law Judge in July 2003.  

In a July 2003 statement in lieu of VA Form 646, the 
veteran's representative also contended that the veteran was 
precluded from obtaining substantially gainful employment as 
a result of his service-connected lumbosacral strain, raising 
the issue of a total compensation rating based on individual 
unemployability (TDIU) for the first time.  

As that issue has not been fully developed for appellate 
review, it is referred to the RO for such further action as 
may be necessary.  

(The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



REMAND


(1)  Duty to Assist

There has been a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

Because of the change in the law brought about by VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

In addition, as to the merits of the claim, because the RO 
has not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


(2)  Development

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  Service 
connection has been granted for a lumbosacral strain.  

The veteran contends that his service-connected lumbosacral 
strain is worse than currently rated and causes severe 
functional impairment.  The veteran maintains that, although 
he was afforded a VA contract examination in April 2002, this 
examination did not reflect the full extent of his 
disability.  

The report of the April 2002 VA contract examination 
indicates that there was painful motion and that the veteran 
was unable to flex his back.  The examiner also noted that 
the veteran's usual occupation as that of an automobile body 
repairman was severely restricted because the veteran had to 
stand too long and had to bend.  

The recent medical evidence submitted by the veteran in July 
2003 includes a MRI scan.  The MRI scan has been interpreted 
as showing lumbar spine degenerative disc disease.  The 
veteran also reported pain radiating to both lower 
extremities.  

Likewise, additional treatment records submitted by the 
veteran in December 2003 show mild spinal narrowing and 
bulging disc or disc protrusion.  

At the recent hearing, the veteran's representative asserted 
that the service-connected back disability should be rated in 
accordance with the provisions of Diagnostic Code 5293.  In 
light of this recent evidence, VA cannot rate the service-
connected lumbosacral strain at this time without further 
medical clarification.  

Moreover, the regulations for evaluation of certain 
disabilities of the spine-i.e., intervertebral disc 
syndrome-were revised, effective on September 23, 2002.  
67 Fed. Reg. 54345 (August 22, 2002).  Additional revisions 
were made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003-for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5293 is now Diagnostic Code 5243).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence to support his claim for 
increase.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and extent of the 
service-connected back disability.  The 
examination should include all indicated 
testing or studies.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Detailed clinical 
findings should be reported in this 
regard.  

3.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Any 
indicated development should be 
undertaken in this regard.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's pending 
claim, taking into consideration the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to 
and as of September 23, 2002).  After 
review by the RO, if any decision remains 
adverse to the veteran, an appropriate 
Supplemental Statement of the Case should 
be sent to the veteran and his 
representative, and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of the claim.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



